FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  June 21, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                  Clerk of Court
                                   TENTH CIRCUIT


 KEVIN W. OSBORN,

          Plaintiff - Appellant,
                                                       No. 13-8024
 v.                                            (D.C. No. 12-CV-00139-NDF)
                                                         (D. Wyo.)
 ROBERT O. LAMPERT,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Kevin Osborn, a pro se Wyoming prisoner, sued Robert Lampert, the

director of the Wyoming Department of Corrections, under 42 U.S.C. § 1983,

claiming the Department violated his civil rights. Mr. Osborn’s complaint stems

from the fact that he was, at some point, moved from Wyoming to a Florida

detention facility. While in Florida, Mr. Osborn pursued post-conviction relief in



      *
         After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Wyoming state courts, but, understandably, the Florida prison library did not

stock legal materials related to Wyoming state law. For its part, the Wyoming

Department of Corrections willingly sent Mr. Osborn state legal materials as

requested, but it allowed him only a limited number of books at any one time:

Mr. Osborn was required to return at least some of the checked-out legal materials

at his own expense in order to receive more. In Mr. Osborn’s view, that policy

interfered with his access to the Wyoming courts. The district court, though,

disagreed and granted Mr. Lampert’s motion for summary judgment. Mr. Osborn

now asks us to reverse that ruling.

      We cannot. The problem, as the district court capably explained, is that

Mr. Osborn hasn’t shown an actual injury resulting from the Department’s library

policy sufficient to support a constitutional access to the courts claim. Under

Supreme Court precedent it is not enough to show that a prison library “is subpar

in some theoretical sense.” Lewis v. Casey, 518 U.S. 343, 351 (1996). Instead, a

prisoner must show how the library’s supposed failings impaired his own ability

to pursue a meritorious claim. Id. That Mr. Osborn has not done. He identifies

no legal resources he sought but was unable to access. See McBride v. Deer, 240
F.3d 1287, 1290 (10th Cir. 2001). Neither does he allege that the materials he

received from the Department were inadequate to pursue a meritorious claim. See

id. In fact, Mr. Osborn was able to file pleadings and briefs at all levels in the

state courts, citing relevant state and federal authority. And the Wyoming

                                        -2-
Supreme Court considered Mr. Osborn’s filings and entered a decision on the

merits. Mr. Osborn may not have received the result he desired in state court, but

he has not even argued, much less established, that any perceived deficiency in

the legal materials he received from the Department contributed to that outcome.

      Separately, Mr. Osborn complains about a district court order denying his

motion to reconsider its judgment. That matter, however, is not properly before

us because Mr. Osborn did not include the district court’s order denying the

motion to reconsider in his notice of appeal. See Notice of Appeal, Osborn v.

Lampert, No. 12-CV-139-F (D. Wyo. Mar. 4, 2013), R. vol. 1 at 736.

      The judgment of the district court is affirmed. We grant Mr. Osborn’s

motion to proceed in forma pauperis and remind him that he must continue

making partial payments until the filing fees he owes are paid in full.



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-